United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3720
                                ___________

Yericho Yisrael,                       *
                                       *
              Appellant,               *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
University of Missouri; Manuel T.      * Western District of Missouri.
Pacheco, President; R. Kenneth         *
Hutchinson, University of Missouri,    *       [UNPUBLISHED]
Vice President for Human Resources; *
Martha W. Gilliland, UMKC              *
Chancellor’s Office; Gerald D. Jensen, *
Vice Chancellor for Administrative     *
Affairs, UMKC; Jane Ann Peterson,      *
Director of Human Resources, UMKC; *
Carl F. Calkins, Institute of Human    *
Development, UMKC; William F.          *
“Vim” Horn, Research Associate,        *
Institute for Human Development,       *
UMKC; Tanya Whitehead, formerly        *
Research Associate, Institute for      *
Human Development, now Lecturer,       *
College of Arts and Sciences, UMKC, *
                                       *
              Appellees.               *
                                  ___________

                       Submitted: May 1, 2003
                           Filed: May 12, 2003
                                ___________
Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Yericho Yisrael appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action against the University of Missouri and several of its officers, curators and
personnel. Having carefully reviewed the record and the parties’ briefs, we conclude
that dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
                                         -2-